Citation Nr: 1017034	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  07-36 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a chronic back disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on two separate periods of active duty, 
the first period from August 1982 to December 1982, and the 
second period from May 1989 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Togus, 
Maine, Regional Office of the Department of Veterans Affairs 
(VA), which found that there was no new and material evidence 
submitted to reopen the Veteran's previously denied claim of 
entitlement to service connection for a chronic back 
disability.  The Detroit, Michigan, VA Regional Office (RO) 
is currently the agency of original jurisdiction over this 
appeal.  During the course of the appeal, in a September 2007 
rating decision/statement of the case, the RO determined that 
evidence that was new and material to the back disability 
claim had been submitted and the claim was reopened for a de 
novo review and denied on the merits.  The Veteran now 
continues his appeal.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for a back disability in a final June 2001 
rating decision.  

2.  Evidence received since the June 2001 rating decision 
that denied the Veteran's claim of entitlement to service 
connection for a back disability is not duplicative of 
evidence previously submitted and the evidence, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate this claim.

3.  A chronic low back disability, diagnosed as lumbar disc 
disease, had its onset during the Veteran's second period of 
active duty and is clinically linked to a low back injury 
sustained in a motor vehicle accident that occurred in 
February 1990.

CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to 
service connection for a chronic back disability are met, and 
the claim is reopened for a de novo review on the merits.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).

2.  Lumbar disc disease was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  New and material evidence to reopen the claim of 
entitlement to service connection for a chronic back 
disability.

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and 
whether the notice is compliant with the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), as it pertains to 
the new and material evidence claim.  Because the Board finds 
that new and material evidence has been submitted to reopen 
the claim for service connection for a back disability, the 
notice issue is moot and the Veteran requires no further 
assistance to substantiate this aspect of his claim.

As previously noted, the RO found that new and material 
evidence was submitted relating to the Veteran's back 
disability claim and reopened the claim in a September 2007 
rating decision/statement of the case and, following a de 
novo review, denied the Veteran's claim for service 
connection for a back disability on the merits.  Regardless 
of the RO's determination, the Board must first determine if 
the claim was properly reopened, and only thereafter review 
it on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); Jackson v, Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's application 
was received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this regard, the Board notes that the Veteran's original 
claim for VA compensation for a back disability was first 
filed in February 2001.  Evidence reviewed by the RO at the 
time included the Veteran's service treatment records showing 
that the Veteran was treated for low back pain following a 
February 1990 motor vehicle accident, a June 1998 private 
emergency room report showing treatment for low back pain 
(diagnosed as acute low back strain), a private MRI study 
dated in August 2000 showing degenerative disc disease of the 
lumbosacral spine with posterocentral and mild subligamentous 
protrusion or herniation at L5-S1, and an August 2001 VA 
medical examination report showing pertinent diagnoses of low 
back strain with spina bifida occulta at S1.  The RO 
considered the aforementioned evidence and denied the 
Veteran's claim for service connection for a back disability 
in a December 2001 rating decision.  In correspondence dated 
February 2002, the Veteran was notified of the denial and his 
appellate rights.  However, he did not file a timely appeal 
and the December 2001 rating decision became final.  See 38 
U.S.C.A. § 7105(c).

In June 2006, the Veteran submitted an application to reopen 
his previously denied claim of service connection for a back 
disability.  Evidence submitted with his application included 
the June 2006 and September 2007 statements of his private 
physician, P.D., M.D., and the August 2007 statement of 
another private physician, N.R., M.D., who both expressed 
opinions that the Veteran's low back diagnosis was lumbar 
disc disease that was related to his February 1990 in-service 
motor vehicle accident.  As these newly received opinions 
serve to establish a current disability and a possible causal 
link between the claimed back disability and the Veteran's 
service, they present a reasonable possibility of 
substantiating the current claim and are "material" under 38 
C.F.R. § 3.156.  Accordingly, the Board finds that it was 
appropriate for the RO to reopen the Veteran's previously 
denied claim for service connection for a back disability for 
a de novo review on the merits and concurs with the agency of 
original jurisdiction with respect to this determination.

(b.)  Entitlement to service connection for a chronic back 
disability.

With respect to the Veteran's reopened claim of entitlement 
to service connection for a chronic back disability, as the 
benefit sought on appeal is being granted in full, as 
discussed below, the Board finds that any error related to 
the Veterans Claims Assistance Act of 2000 (VCAA) (Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield 
v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Therefore, there is no need to engage in any analysis 
with respect to whether the requirements of the VCAA have 
been satisfied concerning the question of service connection 
for a back disability.  

As for VA's duty to assist the Veteran in developing his back 
disability claim, although the claims file indicates that 
there are records from the Social Security Administration 
(SSA) that may be pertinent to the claim but have not been 
associated with the file, and that correspondence received by 
VA in August 2008 shows that the Veteran has requested to be 
scheduled for an RO hearing before a Decision Review Officer 
to submit oral testimony in support of his claim, the Board 
concludes that there would be no prejudice to the Veteran by 
not remanding this appeal for development as it pertains to 
the outstanding SSA records and the appellant's hearing 
request in view of the fully favorable determination of the 
Board in this appellate decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Generally, 
a chronic disease will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  In claims for service 
connection for arthritis, the disease must have become 
manifest to a degree of 10 percent or more within one year 
from the date of the Veteran's separation from service to be 
presumed to have been incurred in service.  38 C.F.R. 
§ 3.307.  However, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Veteran's service treatment records do not include any 
documents pertaining to his first period of active duty.  
However, the available records show that prior to his second 
period of active duty, he denied having any history of back 
trouble on an October 1988 medical prescreening 
questionnaire.  On enlistment examination in February 1989, 
his spine was normal and on his medical history questionnaire 
he denied having any recurrent back pain.  He entered his 
second period of active duty in May 1989.

Treatment reports from service show that in mid-February 
1990, the Veteran was involved in a motor vehicle accident.  
He sought treatment immediately afterwards for complaints of 
back pain with paresthesia symptoms.  X-rays of his cervical, 
thoracic, and lumbar spine were negative for fracture or 
abnormalities.  Clinical evaluation at the time shows that he 
was neurologically intact with normal motor strength.  The 
diagnosis was multiple contusions and abrasions.  In 
subsequent follow-up treatment in late February 1990, he 
reported a gradual reduction of his back symptoms but still 
displayed paravertebral muscle tenderness at L1-L3, but with 
full range of motion and no costovertebral angle pain.  He 
was prescribed pain medication and placed on physical 
profile.  Although his back symptoms were deemed to have been 
resolving, a consultation in late February 1990 shows that he 
reported having unchanged low back pain.  He was assessed as 
status post motor vehicle accident and myalgias and was 
continued on pain medication and a physical profile.  The 
Veteran was separated from active duty in August 1990.  No 
separation examination report in this regard is present in 
his service treatment records.

Post-service, a September 1998 private hospital emergency 
room report shows that the Veteran was treated for low back 
pain associated with a diagnosis of acute lumbar strain.  
According to the Veteran, he was hammering in a nail while 
seated in a twisting position when he "heard (his) 
lumbosacral spine crack."  On examination, he was tender on 
palpation of his lumbosacral spine.  He was noted at the time 
to have had a history of spina bifida, herniated and 
"decaying" discs, and low back pain of seven year's 
duration with no new or recent trauma.  X-rays of his 
lumbosacral spine were normal except for spina bifida 
occulta.

The report of a private MRI study conducted in August 2000 
shows mild degenerative disc disease with posterocentral and 
mild subligamentous protrusion or herniation at L5-S1.

VA examination in August 2001 shows that the Veteran's 
history included his involvement in a motor vehicle accident 
in service with complaints of low back pain thereafter.  He 
reported that his back symptoms improved and caused him no 
further problems for the remainder of his service, but 
indicated that since then he has had continuous low back 
problems.  According to his account, post-service he was 
employed in roofing, general labor and construction, welding, 
and factory work.  Pertinent complaints were tenderness on 
palpation of his paravertebral muscles.  X-rays of his lumbar 
spine revealed normal findings except for spina bifida 
occulta at the S1 vertebra.  The diagnosis was low back 
strain with spina bifida occulta at S1. 

A private MRI study conducted in April 2006 shows an 
impression of early degenerative disc disease at L4-L5 and 
L5-S1.

In a May 2006 statement, the Veteran's private physician, Dr. 
N.R., reported that an  EMG study that he conducted on the 
Veteran revealed no evidence of lumbar radiculopathy.

In a June 2006 statement, the Veteran's other private 
physician, Dr. P.D., reported that he was the Veteran's 
treating physician for the past three months and that he 
presented a history of persistent low back pain since an in-
service motor vehicle accident, in which he injured his 
lumbar region.  Dr. P.D. referred to the April 2006 MRI 
showing early degenerative disc disease at L4-L5 and L5-S1 
and presented the following opinion:

After review of (the Veteran's) medical record, I 
feel it is just as likely, as not likely, that his 
chronic low back pain with features of sciatica is 
a continuation of the incident (involving a motor 
vehicle accident) in the military.

The report of a December 2006 VA examination shows that the 
Veteran's claim file had not been reviewed by the VA examiner 
at the time.  The examiner noted that the Veteran presented a 
historical account of his involvement in a motor vehicle 
accident in service, whereby he sustained a low back injury 
for which he sought treatment almost immediately after it 
occurred.  He reportedly was placed on no-duty status for 60 
days and then light duty for awhile thereafter until he 
improved.  He indicated that since his discharge from 
service, he continued to experience low back problems that 
would flare up three to four times per year, forcing him to 
remain in bed until the pain resolved and causing him to lose 
time from work.  

Examination revealed normal spinal curvature without 
scoliosis, and good muscle tone without spasm or atrophy.  X-
rays revealed normal spine findings.  Range of motion tests 
revealed onset of pain that occurred very shortly after 
movement on the tested plane of motion that limited further 
movement.  The diagnosis was unexplained low back pain 
without any diagnosable pathology.

A December 2006 VA MRI study revealed mild facet arthropathy 
at the L5-S1 level.

In a January 2007 addendum to his December 2006 VA 
examination report, the VA examiner reviewed the Veteran's 
claims file and presented the following opinion:

After considering all pertinent information, it is 
my opinion that the veteran's current back 
condition is less likely as not related to the 
injury occurred in the service (sic).

The rationale for my opinion is that the veteran's 
clinical manifestations of the symptoms are very 
inconsistent in terms of paucity of objective 
findings.  Moreover, there is a history of 
accident in 1998.  Actually, the veteran is a 45-
year-old and reported injury in his spine MRI 
appears to be minimal and quite consistent with 
his age.

In an August 2007 statement, the Veteran's private physician, 
Dr. N.R., noted that the Veteran reported a history of 
involvement in a motor vehicle accident in service in 
February 1990.  The statement indicates that Dr. N.R. had 
reviewed a copy of the February 1990 service treatment 
reports pertinent to this incident.  Dr. N.R. also noted the 
report of the December 2006 VA examination and the January 
2007 VA examiner's addendum opinion in which the VA examiner 
"felt that (the Veteran's) symptoms and signs were 
inconsistent."  Dr. R.N. referred to MRIs showing early 
degenerative disc disease at L5.  The Veteran now complained 
of a dull and wrenching back pain in his lumbar area with 
numbness and tingling in both lower extremities, although Dr. 
R.N. remarked that his EMG study was unable to detect 
evidence of radiculopathy.  The Veteran was observed to 
resist lumbar motion on examination secondary to subjective 
pain.  Dr. N. R.'s impression was lumbar disc disease and, in 
his commentary, he presented the following statement:

The (Veteran) had a motor vehicle accident in 
1990.  I would suspect some degenerative and 
arthritic change in the spine and other joints.  
(The Veteran reports) multiple aches and pain that 
did present later in life.  They appear consistent 
with a distant past history, which he had with the 
motor vehicle accident (service).  Thus he would 
currently appear to be disabled secondary to the 
service related injury.  The VA. . . (has) 
downgraded the severity (of his low back pain) 
because of inconsistency.  He however definitely 
appears to be unable to perform even sedentary 
work currently.

In correspondence dated September 2007, the Veteran's private 
physician, Dr. P.D., presented the following statement:

Dr. N.R. and I have reviewed (the Veteran's) 
service medical records and post service records 
that were contained in the (Veteran's) claims 
folder.  We noted the accident he was involved in 
on February 18, 1990 while in the military.

His spina bifida diagnosis is unrelated to that 
injury, while in service.  Please refer to Dr. N. 
R.'s consultation and opinion.

(I)n my medical opinion, (the Veteran's) lumbar 
disc disease is just as likely as not as likely 
the result of the accident he suffered on February 
18, 1990 while in the service.  The work related 
injury of (June 1998) was a continuation of his 
already injured back.  Spina Bifida does not play 
a part in this, as it is a developmental birth 
defect.

The Board has considered the clinical evidence discussed 
above and, upon weighing the probative value of the evidence 
that does not support the Veteran's claim against the 
evidence in favor of his claim, finds that the medical 
opinions are in a state of relative equipoise regarding the 
question of whether or not there is a nexus between the 
Veteran's low back disability, shown as lumbar disc disease, 
and service.  The VA examiner's opinion of January 2007 
(incorporating clinical findings obtained on VA examination 
and MRI study in December 2006) is that the Veteran has 
complained of subjective low back symptoms that are 
questionable for demonstrating an actual disability relatable 
to a motor vehicle accident in service because of 
inconsistencies in their reporting and, to the extent that 
they represent a manifestation of mild facet arthropathy at 
the L5-S1 level as noted on MRI study, this is consistent 
with his age.  The two mutually supportive opinions of the 
Veteran's private physicians, Drs. N.R. and P.D., are that 
the Veteran has lumbar disc disease that is as likely as not 
etiologically linked to his February 1990 motor vehicle 
accident in service, that the low back treatment in June 1998 
was not for a supervening post-service trauma more so than a 
continuation of the original injury in service, and that the 
congenital S1 spina bifida defect plays no contributory role 
to the current low back disability.  The Board notes that 
these opinions appear to have been based not only on the 
Veteran's personal account of his medical history, but also 
on actual review of his prior pertinent medical records, 
including copies of his treatment reports in service for his 
low back complaints following the February 1990 motor vehicle 
accident.  The Board also observes that the June 1998 
emergency room report noted a prior history of recurrent low 
back pain going back seven years, which places such 
complaints proximate in time to the 1990 in-service low back 
injury.  Ultimately, the evidence, including the Veteran's 
own statements regarding continuity of low back 
symptomatology since the February 1990 incident, for which is 
competent to present (see Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Falzone v. Brown, 8 Vet. App. 
398 (1995)), is in a state of relative balance regarding the 
issue of whether or not the Veteran has a chronic low back 
disability that had its onset in service.  Therefore, 
resolving all doubt in favor of the Veteran, his claim of 
entitlement to VA compensation for a chronic back disability 
will be allowed.  Service connection for lumbar disc disease 
is thus granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for lumbar disc disease is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


